t c memo united_states tax_court moacir santos petitioner v commissioner of internal revenue respondent docket no filed date moacir santos for himself david m carl and trent d usitalo for respondent memorandum findings_of_fact and opinion gustafson judge petitioner moacir santos operated an engineering and paving company through his wholly owned c_corporation santos engineering santos pavers inc sesp throughout mr santos used sesp’s bank account to make cash withdrawals electronic transfers to his personal bank account and payments of his personal expenses mr santos did not file hi sec_2010 federal_income_tax return pursuant to sec_6212 a the internal_revenue_service irs issued to mr santos a statutory_notice_of_deficiency snod on date which determined the following deficiencies in his federal_income_tax and additions to tax for tax_year sec_2010 sec_2011 and sec_2012 year deficiency dollar_figure big_number big_number additions to tax sec_6651 dollar_figure big_number sec_6651 dollar_figure big_number sec_6654 dollar_figure big_number --- mr santos filed a timely petition under sec_6213 for redetermination of the deficiencies and additions to tax after concessions by the parties the issues for decision are 1unless otherwise indicated all section references are to the internal_revenue_code u s c the code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2in respondent’s seriatim opening brief the commissioner conceded the determinations in the notice_of_deficiency for the taxable_year and the additions to tax under sections a a and for such year and the addition_to_tax under sec_6654 for the tax_year then in respondent’s supplement to seriatim answering brief the commissioner conceded the deficiency and additions to tax for the tax_year whether mr santos had constructive_dividend income of dollar_figure in as a result of cash withdrawals electronic transfers to his personal account and payments of personal and meal expenses from sesp’s bank account we hold that he did whether mr santos’s filing_status was unmarried married_filing_separately or married_filing_jointly for the tax_year we hold that his filing_status was unmarried whether mr santos is liable for the addition_to_tax under sec_6651 for failure to timely file for the tax_year we hold that he is and whether mr santos is liable for the addition_to_tax under sec_6651 for failure to timely pay for the tax_year we hold that he is findings_of_fact at the time mr santos filed his petition he resided in california mr santos mr santos is the owner and operator of sesp which he started after a broken shoulder ended his career as a professional bull rider in date mr santos’s son was born and he married his son’s mother in throughout mr santos maintained a wells fargo business checking account in his name and another wells fargo business checking account in the name of sesp mr santos purchased a house in date mr santos never filed his federal tax returns for the and tax years sesp in mr santos incorporated sesp in the state of california as santos construction inc during the entire tax_year mr santos was its sole shareholder at some point california’s franchise tax board suspended sesp’s corporate status for failure to meet tax requirements sesp had gross_receipts for the taxable_year in the amount of dollar_figure this amount represents the aggregate amount of deposits into mr santos’s personal and corporate bank accounts sesp did not keep books_and_records so there was no way to distinguish between mr santos’s personal finances and the corporation’s in mr santos expended sesp funds for his own use he made cash withdrawals from sesp’s bank account totaling dollar_figure for his own use and not for corporate expenses also for mr santos’s personal_use sesp transferred dollar_figure from its corporate account to his personal bank account in mr santos paid the cost of meals for himself totaling dollar_figure by using sesp’s corporate debit card sesp paid dollar_figure worth of mr santos’s other personal expenses in including rent travel and childcare the amounts sesp expended for mr santos personally totaled as follows cash withdrawals electronic transfer meals other personal expenses total dollar_figure big_number big_number big_number the meals amount given above reflects adjustments that correct for meal expenses that the commissioner had initially categorized instead as undifferentiated personal expenses sesp’s earnings_and_profits were at least dollar_figure in notice_of_deficiency the irs computed mr santos’s income for by reference to bank_deposits and cash payments plus personal and other nondeductible expenditures on the basis of the results of that analysis the irs prepared for mr santos a substitute for return for the year pursuant to sec_6020 and issued to him the snod dated date that snod determined among other things that mr santos received unreported business income of dollar_figure in which resulted in a deficiency of dollar_figure and that he was liable for additions to tax under sec_6651 and and for the tax_year mr santos timely mailed his petition to this court on date tax_court proceedings mr santos’s timely filed petition does not contest the amount of unreported gross_income stated in the snod but argues that he is entitled to additional deductions therefrom and that his filing_status was married_filing_jointly this case was first set for trial in date but was continued generally the case was then set for trial in date but mr santos did not provide to the commissioner the documents he intended to offer into evidence until two business days before his trial date and on the day of trial he asked for another continuance which the court granted trial was recalendared for date and in the interim mr santos had an accountant prepare his tax returns he submitted to the commissioner copies of form sec_1040 u s individual_income_tax_return for the and tax years that were dated date but neither he nor anyone purporting to be his agent signed them each of mr santos’s form sec_1040 included a schedule c profit or loss from business reporting sesp’s income sesp’s gross_receipts and constructive distributions at the beginning of trial on date almost two years after first filing his petition mr santos moved to amend his petition to treat the gross_receipts as attributable to sesp rather than to himself personally the court granted mr santos’s unopposed motion the parties stipulated that the amount of gross_receipts sesp received in was dollar_figure mr santos also provided to the commissioner a statement titled sesp profit and loss detail for which provided line item entries for income and expenses and stated that sesp’s net_income was dollar_figure as for ms santos’ sec_2010 income the commissioner then proceeded under the theory that in mr santos had received constructive dividends from sesp the commissioner posits that during mr santos drew no distinction between the funds of his business and his personal funds the commissioner identified various categories of expenditures in sesp’s bank statements that he argues were distributions to mr santos--cash withdrawals electronic transfers personal expenses and meal expenses--and at trial he put on evidence of those expenditures character of the distributions received by mr santos to determine the character of the constructive distributions the commissioner calculated sesp’s earnings_and_profits for the commissioner posits that after adjustments to sesp’s financial statement and mr santos’s schedule c for stipulated amounts disallowed deductions and statutorily required adjustments are made sesp’s earnings_and_profits were at least dollar_figure in therefore he argues that all of the constructive distributions mr santos received from sesp in are dividends opinion i burden_of_proof a the taxpayer’s burden under the general_rule in general the irs’s snod is presumed correct and with exceptions we discuss below the taxpayer has the burden of proving it to be wrong 290_us_111 see also rule a 503_us_79 sec_6001 requires that e very person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe taxpayers are thus required to keep records and maintain them as long as they may become material see sec_1_6001-1 e income_tax regs the court observes that generally speaking other than the receipts which we do not find credible for the reasons discussed below mr santos relies entirely on his uncorroborated testimony and non-contemporaneous documents mr santos fails to explain with any detail or to substantiate with any contemporaneous documentation or log the amounts or business character he alleges for the expenditures at issue the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborating evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 aff’d without published opinion 956_f2d_1166 9th cir accordingly to the extent mr santos has the burden we do not accept most of his self-serving testimony b the commissioner’s burdens the foregoing general rules are subject_to three qualifications that are material here first the u s court_of_appeals for the ninth circuit to which an appeal in this case would evidently be taken pursuant to sec_7482 has held that in cases involving unreported income before the commissioner can rely on this presumption of correctness the commissioner must offer some substantive evidence showing that the taxpayer received income from the charged activity 596_f2d_358 9th cir rev’g 67_tc_672 the substantive evidence here consists of stipulated or undisputed facts showing that the payments remaining at issue came from mr santos’s corporation sesp and were spent for mr santos’s benefit so the unreported constructive distributions satisfy this standard second with respect to a taxpayer’s liability for additions to tax sec_7491 places the burden of production on the commissioner this issue is discussed below in part iv third rule a places the burden_of_proof on the commissioner in respect of any new_matter --ie new in the commissioner’s answer as opposed to the snod sec_7522 requires that the snod describe the basis for the tax due a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence 93_tc_500 a new_theory which merely clarifies or develops the original determination is not a new_matter in respect of which the commissioner bears the burden_of_proof id the commissioner may raise a new_theory as long as the taxpayer receives fair warning of the intention to base an argument upon the new_theory and the taxpayer is not unfairly surprised or prejudiced by it see 91_tc_200 aff’d 905_f2d_1190 8th cir estate of gore v commissioner tcmemo_2007_169 93_tcm_1436 supplemented by tcmemo_2007_370 the commissioner initially determined that mr santos’s deficiency arose from unreported schedule c income and mr santos’s petition appeared to claim that he was entitled to additional deductions however at trial mr santos moved to amend his petition and the commissioner did not oppose to contend that the unreported amounts were gross_receipts of sesp and were therefore taxable as sesp’s income not his the commissioner conceded the point but this significant change prompted him to proceed under a new theory--ie that mr santos had received constructive dividends from sesp even though mr santos’s asserted tax_liability was smaller under this new_theory than the amount stated in the snod the commissioner concedes that his constructive dividends argument constitutes new_matter since it required mr santos to present different evidence see wayne bolt nut co v commissioner t c pincite the commissioner’s constructive_dividend argument was tried by the implied consent of the parties see rule b however on brief mr santos argues that he will be deprived of due process if the commissioner is allowed to proceed on a new_theory first presented at the hearing we interpret mr santos’s argument to mean that he alleges that he was prejudiced because he was unfairly surprised by the commissioner’s constructive_dividend argument we disagree in the first place he explicitly consented to the commissioner’s raising that contention more important mr santos was the party who moved on the day of trial to amend his pleading in a manner that required the commissioner to revise his position mr santos was neither surprised nor prejudiced by the commissioner’s constructive_dividend argument consequently the commissioner is permitted to advance his contention of constructive dividends but as to that contention he bears the burden_of_proof he successfully sustained that burden as we now show in part ii ii constructive dividends under sec_61 gross_income means all income from whatever source derived sec_301 provides that distributions from a corporation to its shareholders are treated in the manner provided in sec_301 sec_301 explains that to the extent that a distribution is a dividend ie paid out of that corporation’s earnings_and_profits that dividend is included in gross_income see sec_316 a constructive_dividend arises ‘ w here a corporation confers an economic benefit on a shareholder without the expectation of repayment even though neither the corporation nor the shareholder intended a dividend ’ 115_tc_172 quoting 73_tc_980 a constructive distributions corporate expenditures constitute constructive dividends only if the expenditures do not give rise to a deduction on behalf of the corporation and the expenditures create ‘economic gain benefit or income to the owner-taxpayer ’ 820_f2d_1084 9th cir quoting 725_f2d_1183 9th cir aff’g tcmemo_1984_549 an expenditure generally does not have independent and substantial importance to the distributing_corporation if it is not deductible under sec_162 gow v commissioner tcmemo_2000_93 slip op pincite citing p r farms inc v commissioner f 2d pincite aff’d 19_fedappx_90 4th cir ‘ n ot every corporate expenditure which incidentally confers economic benefit on a shareholder is a constructive_dividend ’ the crucial test of the existence of a constructive_dividend is whether ‘the distribution was primarily for the benefit of the shareholder ’ magnon v commissioner t c pincite citing 577_f2d_1206 5th cir 496_f2d_1384 5th cir and 472_f2d_449 5th cir aff’g in part rev’g in part t c memo cash withdrawals the term property as it is used in sec_301 to describe distributions from corporations is defined as money securities and any other_property sec_317 the bank records show--and at trial mr santos acknowledged--that he withdrew dollar_figure from sesp’s corporate account in we are persuaded that these withdrawals were made not for business expenditures but for mr santos’s personal_use a amounts deposited into mr santos’s personal account the commissioner identified deposits to mr santos’s personal account that corresponded with certain withdrawals from sesp’s bank account which totaled dollar_figure at trial mr santos admitted that he deposited into his personal account approximately dollar_figure of the cash withdrawn from sesp’s account and in his post-trial brief he conceded that these withdrawals were personal were not proven to be for business_expenses and therefore are constructive income for him b amounts corresponding to receipts the balance of the cash withdrawals totaling dollar_figure after the amounts mr santos deposited into his personal account dollar_figure are subtracted was dollar_figure and this difference corresponds closely to the dollar_figure that he says he used to pay for business-related expenses at trial he provided receipts purporting to prove this fact however these receipts are very problematic and they indirectly but convincingly underscore the personal character of the withdrawals first the total value of the receipts mr santos provided is dollar_figure not the dollar_figure he alleges constituted business_expenses he does not specify which receipts compose the dollar_figure of supposed business_expenses and he does not explain how he has a greater amount of receipts that are among his supposed business_expenses but do not constitute business_expenses it appears that he fabricated the receipts before he settled on his final story and did not notice the discrepancy second receipts that are ostensibly from different vendors appear to be from the same receipt book he did not explain this fact third the chronology of the dates written on the receipts does not follow the sequential order of the preprinted receipt numbers for example a receipt numbered was dated date for new fence our richmond yard labor but the subsequent receipt numbered was dated date more than months later for a dollar_figure payment on an excavator cat- and the next receipt numbered jumps back months and is dated date allegedly for a payment on the same machinery fourth at trial another issue concerning the authenticity of mr santos’s receipts was pointed out to him t here are the indications on some of the documents that because of carbon paper use that some of them are filled out while the others were on top or were underneath them so that we see impressions from one another showing us apparently that they might have been created simultaneously rather than months apart from each other in some respects it seems inevitable that they were prepared at least almost simultaneously because the numbering of the receipts is sequential and the numbers follow one right after another mr santos had no explanation mr santos’s testimony about the authenticity of the receipts was vague and inconsistent and the receipts raised many more questions than they answered rather than substantiating a deductible business_purpose for the cash withdrawals these manifestly bogus receipts revealed a deceptive intention and showed that the actual purpose of the cash withdrawals was other than the false proffered business_purpose this is made even clearer by the fact that during mr santos made only two cash withdrawals in the amounts of dollar_figure and dollar_figure from his personal account indicating that for his expenditures in he was principally using cash not from his own account but from the sesp account therefore we find that the entire amount withdrawn from sesp’s bank account in 2010--both the conceded portion that was deposited into his personal account and the portion for which he produced false receipts--created gain for mr santos did not give rise to deductions by sesp and was therefore a constructive distribution electronic transfer mr santos conceded at trial that he transferred dollar_figure from sesp’s bank account into his personal bank account he made no argument that this electronic transfer served a corporate purpose and in his post-trial brief he conceded in explicit response to paragraph b of the commissioner’s ultimate findings_of_fact that this payment constituted constructive dividends personal expenditures from sesp’s account at trial the commissioner entered schedules into evidence showing that during the tax_year sesp paid dollar_figure worth of mr santos’s personal expenses mr santos admitted that he used sesp’s bank account to pay for all of his groceries in a gym membership and other various personal expenses so the issue is not whether he used the sesp account for personal expenses he admits he did but in what amounts mr santos concedes the personal character of all of those amounts except for dollar_figure which is attributable to the following a rental payments for his personal_residence the commissioner provided evidence that in sesp made two payments of dollar_figure for monthly rental of his personal_residence generally under sec_262 no deduction shall be allowed for personal living or family_expenses payments by the corporation of the expense for mr santos’s personal_residence is plainly a personal_expenditure on his behalf mr santos admits the payments so the commissioner carried his burden for these amounts 3after concessions by the parties including mr santos’s concession of the groceries the gym membership and the various other personal expenses the commissioner argues that sesp paid dollar_figure worth of mr santos’s other personal expenses in mr santos concedes most of that and alleges that only dollar_figure was attributable to deductible business_expenses certain meal expenses of dollar_figure were originally allocated to personal expenses rather than meal expenses in the commissioner’s computations we have included that dollar_figure with the other meal expenses discussed below in part ii a however mr santos contended at trial that these two residential rent payments were business_expenses of sesp because he used p robably percent of the house as a home_office in his post-trial brief he stated the payments of expenses for petitioner’s expenses for his business office at home are corporate and not personal expenses including utilities and pro_rata taxes and mortgage expenses the payments by the corporate sic for petitioner’s home_office expenses are a business_expense and not petitioner’s individual expense this contention is unavailing to overcome the commissioner’s showing that these payments were income to mr santos 4despite the references to a home_office we do not perceive that mr santos is arguing that he should be entitled to a home_office expense deduction under sec_280a a --which allows a taxpayer to deduct certain expenses to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer --to offset this income from sesp’s payment of his rent on his untimely and unsigned return mr santos reported income and expenses of sesp on a schedule c but he did not report on line thereof any deduction for expenses for business use of your home nor did he attach the required form_8829 expenses for business use of your home at trial he did not persuade us that any portion of his residence was used exclusively for business purposes since he argued only that payment for the office and not for residential space per se was a business_expense we perceive that mr santos is not invoking sec_119 which provides a limited circumstance in which an employer’s provision of housing for an employee is excluded from the employee’s income--ie where the lodging is furnished for the convenience_of_the_employer and the employee is required to accept such lodging on the business_premises of the employer as a condition of his employment mr santos did not allege facts that would have warranted the sec_119 exclusion mr santos did not substantiate the utilities and pro_rata taxes and mortgage expenses if any that he bore he did not even allege much less make any showing that the amount of sesp’s two rent payments bore any relation to costs allocable to any particular portion of the house he seemed uncertain when he testified about his home_office and his answers were vague he did not offer into evidence a floor_plan of his house any pictures of the office or any documents that would substantiate the percentage of the space used for a home_office or would otherwise permit a calculation of the supposed business portion of the housing expense in sum the commissioner met his burden on this issue mr santos effectively admitted that he received a personal benefit from these payments ie the provision of rent for the place in which he resided and his home_office contentions were not credible b payments to ms pardin mr santos’s personal living or family_expenses are not deductible by sesp the commissioner showed that sesp made two payments to a ms shirlene pardin totaling dollar_figure and mr santos admitted that ms pardin worked as a nanny and cared for his newborn son these undisputed facts carry the commissioner’s burden of proving that sesp’s payments to ms pardin were constructive distributions to mr santos to contend that these payments covered a business_expense of sesp rather than a personal_expense of mr santos he testified that ms pardin also cleaned his supposed home_office that contention fails however for the same reason as his contention regarding sesp’s payment of his residential rent he established no business-related use of a home_office and he showed no basis for allocating any portion of ms pardin’s compensation to any home_office he testified that she also worked for sesp but he did not substantiate or quantify this contention with any evidence other than his testimony and he showed no sesp accounting entry or other document indicating that sesp employed ms pardin he did not make any serious challenge to the commissioner’s showing that the payments to ms pardin were for personal expenses c payments for mr santos’s lodging through bank records and the testimony that the commissioner elicited from mr santos at trial the commissioner met his burden on this issue to show that mr santos received a personal economic benefit from sesp’s payment of dollar_figure for his lodging at the matterhorn motel and that it was not a deductible expense sec_274 provides that no deduction or credit under sec_162 or shall be allowed for travel_expenses including meals_and_lodging unless the taxpayer substantiates these expenses by adequate_records or sufficient evidence corroborating his own statements mr santos argues that he stayed at the motel which is in either arizona or texas when he purchased a truck in canada and drove the truck back home his argument contradicts sesp’s bank statement which states that the charge for this motel originated from california additionally mr santos failed to enter a receipt a log or any other evidence of this trip into the record the lodging expense is not a business_expense payments of meal expenses sesp’s bank records show that sesp paid dollar_figure worth of meal expenses in generally meals are non-deductible personal expenses sec_262 c f_r sec_1_262-1 b income_tax regs mr santos admitted at trial that 5if sec_274 does not apply then the cohan_rule derived from 39_f2d_540 2d cir may apply under that rule if a taxpayer adequately establishes that he paid_or_incurred a deductible expense but does not establish the precise amount then the court may in some instances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his own making however sec_274 sets stricter substantiation rules that when they apply supersede the cohan doctrine see 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date some of the meal expenses were personal and in his post-trial brief he conceded in explicit response to paragraph d of the commissioner’s ultimate findings_of_fact that sesp’s payments for these meals constituted constructive dividends in summary we conclude that the commissioner met his burden and proved through bank records and mr santos’s own admissions that mr santos received dollar_figure worth of distributions from sesp that were primarily for his personal benefit and not for deductible expenses of sesp see meridian wood prods co f 2d pincite hood v commissioner t c pincite b character of distributions the commissioner contends and has the burden to prove for the reason discussed above that sesp had sufficient earnings_and_profits to characterize the constructive distributions mr santos received as dividends see lerch v commissioner tcmemo_1987_295 tax ct memo lexis at aff’d 877_f2d_624 7th cir we find that the commissioner met that burden and that in sesp’s earnings_and_profits available for distribution were in excess of the amount of constructive distributions mr santos received sec_301 explains when a distribution from a corporation is included in gross_income applied against basis or treated as a gain from the sale_or_exchange of property see sec_301 a distribution_of_property made by a corporation to a stockholder is included in the stockholder’s income as a dividend to the extent of the corporation’s earnings_and_profits see sec_301 c a dividend is first paid from earnings_and_profits_of_the_current_taxable_year and if the current_earnings_and_profits are insufficient the dividend is paid from accumulated_earnings_and_profits sec_316 therefore the dollar_figure distribution mr santos received is a dividend only to the extent that the commissioner can prove that the amount of sesp’s earnings_and_profits available for distribution was equal to or in excess of that amount see sec_301 the code does not define the term earnings_and_profits see sec_316 52_tc_1 aff’d per curiam 433_f2d_309 5th cir e arnings and profits is a broad concept ‘which the tax law has utilized to approximate a corporation’s power to make distributions which are more than just a return of investment ’ 140_tc_420 quoting henry c beck co v commissioner t c pincite the commissioner submitted two calculations of sesp’ sec_2010 earnings_and_profits which were derived from sesp’ sec_2010 profit and loss statement and mr santos’s schedule c the commissioner adjusted both to reflect stipulations by the parties disallowed deductions and statutorily prescribed methods for calculating earnings_and_profits the commissioner demonstrated that in sesp’s earnings_and_profits were at least dollar_figure the lesser_of its two calculations on brief the only argument that mr santos advanced on the issue of earnings_and_profits was that the commissioner has not proven that the alleged constructive dividends were from earnings_and_profits and failed to overcome mr santos’s testimony concerning his use of cash to pay for the corporation’s labor and materials we disagree the commissioner demonstrated through two different calculations based on documents mr santos provided that in sesp’s earnings_and_profits were greater than the amount of constructive distributions mr santos received therefore we conclude that the entire amount of the dollar_figure constructive distributions that mr santos received in from sesp was a constructive_dividend see sec_301 iii filing_status sec_7703 provides that the determination of an individual’s filing_status shall be made as of the close of his taxable_year mr santos admitted that he was unmarried on date and testified at trial that he did not marry until accordingly under sec_1 his filing_status for the tax_year is unmarried iv additions to tax a failure_to_file timely under sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see also 469_us_241 the addition consists of percent of the amount of such tax for each month of delinquency not exceeding percent in the aggregate that is the addition stops accruing after five months sec_6651 the commissioner determined mr santos was liable for the addition_to_tax imposed by sec_6651 for his failure to timely file his tax_return for the tax_year mr santos does not dispute that he failed to file a timely return and this admission satisfies the commissioner’s burden of production under sec_7491 after mr santos filed his petition in date he provided to the commissioner a copy of a tax_return that document was not signed by mr santos but even if it had been it would not have affected the addition_to_tax under sec_6651 since the addition reached its maximum of in and stopped accruing see weaver v commissioner tcmemo_2004_108 87_tcm_1259 the addition_to_tax applies unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 at trial mr santos admitted that he knew that he should have filed his return but he made several arguments for why he did not file his tax_return and failed to pay his tax liability--eg that he was in the process of purchasing his house that the revenue from his business declined that he was unable to collect on debts owed to him by other contractors that he was defending several lawsuits and other personal reasons however the evidence shows that mr santos did indeed purchase a 6generally any return required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary sec_6061 the regulations promulgated under sec_6061 require that e ach individual sign the income_tax return required to be made by him except that the return may be signed for the taxpayer by an agent who is duly authorized in accordance with paragraph a or b of sec_1_6012-1 to make such return sec_1 a income_tax regs this court has held that an unsigned return is no return at all 52_tc_986 aff’d on this issue rev’d and remanded on other grounds 444_f2d_770 3d cir see also 113_tc_125 accordingly we find that mr santos never filed a return with the irs for the tax_year house in date the month before hi sec_2010 return was due his accomplishment of this substantial transaction demonstrates that contrary to his testimony on this issue he did have the time resources and ability to take care of his business--including filing hi sec_2010 return on brief mr santos simply states that he is not liable for the addition_to_tax under sec_6651 but that if he is liable the addition_to_tax should be based on a liability of only dollar_figure we disagree and find mr santos liable for the failure-to-file addition_to_tax on the basis of the entire amount_required_to_be_shown_as_tax on his return which amount shall be recomputed in accordance with this opinion b failure to pay under sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return the liability was due to be paid on the unextended due_date of mr santos’ sec_2010 return ie in date see sec_6151 the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir the commissioner’s burden of production with respect to the sec_6651 addition_to_tax required him to introduce evidence that a return showing mr santos’s tax_liability was filed for see 127_tc_200 aff’d 521_f3d_1289 10th cir in cases such as this where the taxpayer did not timely file a return or fails to ever file a return for the year at issue the commissioner must introduce evidence that a valid substitute for return was made pursuant to sec_6020 sec_6651 he did so by means of the parties’ stipulating that he prepared form sec_6020 certification to which was attached form 4549-a income_tax examination changes and form 886-a explanation of items showing that the irs prepared a substitute for return for the tax_year to constitute a valid substitute for return under sec_6020 the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a ‘return’ spurlock v commissioner tcmemo_2003_124 slip op pincite the substitute for return contains sufficient information purports to be a return and is subscribed as required by sec_6020 as with the sec_6651 failure-to-file addition_to_tax sec_6651 provides that the taxpayer is liable for the failure-to-pay addition_to_tax unless it is shown that such failure is due to reasonable_cause and not due to willful neglect for the same reasons stated above we reject mr santos’s reasonable_cause arguments and find him liable for the sec_6651 addition_to_tax to reflect the foregoing and the parties’ concessions decision will be entered under rule
